     Case 4:19-cv-00263-WTM-CLR Document 10 Filed 03/16/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


MARTIQUE L. KING,

       Plaintiff,

V.                                                 CASE NO. CV419-263


OFFICER CONTRERAS ALAN, Chatham
County Police Department; and
SOUTHERN DISTRICT OF GEORGIA;
United States District Court


       Defendants.




                                  ORDER



       Before the Court is the Magistrate Judge's December 8, 2020,

Report and Recommendation (Doc. 9), to which no objections have

been   filed.   After   a   careful   de   novo   review   of the   record,   the

report and recommendation is ADOPTED as the Court's opinion in

this case. Accordingly, Plaintiff's Motion for Leave to Proceed In

Forma Pauperis (Doc. 2) is DENIED and Plaintiff's Complaint (Doc.

1) is DISMISSED WITHOUT PREJUDICE. The Clerk of Court is DIRECTED

to CLOSE this case.


       SO ORDERED this            day of March 2021.


                                      WILLIAM T. MOOREf JR.
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN    DISTRICT OF GEORGIA
